          Case 1:19-mj-07586-UA Document 1 Filed 08/14/19 Page 1 of 5



Approved:
             NICHOLAS W. CHIUCHIOLO
             Assistant United States Attorney

Before:      HONORABLE HENRY B. PITMAN
             United States Magistrate Judge
             Southern District of New York

-----------------------------------x
                                                 19MAG 758 6
UNITED STATES OF AMERICA                         COMPLAINT

             -   v.   -                          Violation of 21 U.S.C.
                                                 § 846
GILBERTO LUCIANO VAZQUEZ, and
CARLOS PARRALES,
                                                 COUNTY OF OFFENSE:
                      Defendants.                NEW YORK

-----------------------------------x
STATE OF NEW YORK                          ss:
SOUTHERN DISTRICT OF NEW YORK

          CHRISTOPHER GULINO, being duly sworn, deposes and says
that he is a Special Agent with the Department of Homeland
Security, Homeland Security Investigations ("HSI"), and charges
as follows:

                                   COUNT ONE
                             (Narcotics Conspiracy)

     1.   On or about August 13, 2019, in the Southern District
of New York and elsewhere, GILBERTO LUCIANO VAZQUEZ and CARLOS
PARRALES, the defendants, and others known and unknown,
intentionally and knowingly did combine, conspire, confederate,
and agree togeth~r and with each other to violate the narcotics
laws of the United States.

     2.   It was a part and object of the conspiracy that
GILBERTO LUCIANO VAZQUEZ and CARLOS PARRALES, the defendants,
and others known and unknown, would and did distribute and
possess with intent to distribute a controlled substance, in
violation of Title 21, United States Code, Section 841(a) (1).

     3.   The controlled substance that GILBERTO LUCIANO VAZQUEZ
and CARLOS PARRALES, the defendants, conspired to distribute and


                                       1
       Case 1:19-mj-07586-UA Document 1 Filed 08/14/19 Page 2 of 5



possess with intent to distribute was five kilogram and more of
mixtures and substances containing a detectable amount of
cocaine, in violation of Title 21, United States Code, Section
841(b) (1) (A).

           (Title 21, United States Code, Section 846.)

          The bases for my knowledge of the foregoing charge
are, in part, as follows:

     4.   I am a Special Agent with HSI and I have been
personally involved in the investigation of this matter. This
affidavit is based upon my personal participation in the
investigation, my examination of reports and records, and my
conversations with other law enforcement agents and other
individuals. Because this affidavit is being submitted for the
limited purpose of demonstrating probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated. Where figures, calculations, and dates are
set forth herein, they are approximate, unless stated otherwise.

     5.   Based on my participation in this investigation,
including my review of reports and my conversations with other
law enforcement officers, I am aware of the following, among
other things:

          a.   Based on my participation in this investigation,
including my conversations with other law enforcement agents and
my conversations with other individuals with knowledge relevant
to this investigation, I and other law enforcement agents
involved in this investigation had knowledge that a narcotics
transaction was likely to take place in the vicinity of Doremus
Avenue and Delancy Street in Newark, New Jersey--a dirt lot with
numerous eighteen-wheeler tractor trailers parked on it (the
"Lot")--on or about August 13, 2019.

          b.   Based on that information, among other things, on
or about August 13, 2019, law enforcement agents conducted
physical surveillance in the vicinity of the Lot.

          c.   On or about August 13, 2019, at approximately
10:20 p.m., law enforcement agents observed a black Mercedes
sedan ("Vehicl-1"), in the vicinity of the Lot, conducting what
appeared to them, based on their training and experiencer to be


                                    2
       Case 1:19-mj-07586-UA Document 1 Filed 08/14/19 Page 3 of 5



counter surveillance.  Specifically, agents observed Vehicle-1
driving at a slow rate of speed on the streets surrounding the
Lot, which is an industrial ~rea that, at that time, had little
other vehicle traffic.  While Vechile-1 was conducting counter
surveillance, agents observed Vehicle-1 flash its headlights at
one of the unmarked law enforcement vehicles.

          d.   After observing Vehicle-1 conduct counter
surveillance for approximately twenty minutes, agents observed a
black Toyota Camry ("Vehicle-2") exit the Lot.  Both Vehicle-1
and Vehicle-2 departed the area at a high rate of speed.

          e.    Thereafter, agents conducted separate traffic
stops of Vehicle-1 and Vehicle-2.   Law enforcement agents
searched Vehicle-2 pursuant to the automobil~ exception to the
Fourth Amendment's warrant requirement.   Inside of Vehicle-2's
trunk, agents found multiple coolers, which, collectively,
contained approximately forty-two packages of a white powdery
substance that appeared to the agents, based on their training
and experience, -to be cocaine. Agents subsequently field tested
one of these kilogram packages, which tested positive for the
presence of cocaine. Based on my conversations with other law
enforcement agents, I am aware that the narcotics seized from
Vehicle-2 weighed approximately 46.3 kilograms. A photograph of
the narcotics seized from Vehicle-2 is depicted below:




                                    3
.....   I'   •   \          Case 1:19-mj-07586-UA Document 1 Filed 08/14/19 Page 4 of 5




                               f.   Thereafter, law enforcement agents arrested the
                     driver of Vehicle-2, who was later identified as GILBERTO
                     LUCIANO VAZQUEZ, the defendant.  A Spanish-speaking agent
                     advised VAZQUEz of his Miranda rights, in Spanish, and VAZQUEZ
                     agreed to waive those rights.

                                g.    VAZQUEZ told agents, in substance and in part,
                     that two other individuals ("CC-1" and "CC-2") picked up VAZQUEZ
                     in Brooklyn, New York, earlier that evening, and CC-1, CC-2, and
                     VAZQUEZ traveled together to the Lot.    VAZQUEZ further told
                     agents, in substance and in part, that, while at the Lot,
                     VAZQUEZ observed CC-1 and CC-2 obtain the narcotics from a
                     barrel (th~ "Barrel") and load them into coolers inside Vehicle-
                     2's trunk.    VAZQUEZ stated, in substance and in part, that the
                     narcotics did not belong to him but CC-1 and CC-2 were supposed
                     to pay VAZQUEZ approximately $200 to transport Vehicle-2, which
                     contained the narcotics, to New York.

                               h.   VAZQUEZ further stated, in substance and in part,
                     that he believed there were additional narcotics and a large
                     quantity of cash located at the Lot. VAZQUEZ directed the agents
                     to the Barrel from which CC-1 and CC-2 retrieved the narcotics.
                     Inside the Barrel, agents observed numerous packages containing
                     a white, powdery substance, which packages looked similar in
                     appearance to the packages seized from inside Vehicle-2.  Based
                     on my conversations with other law enforcement officers who
                     weighed these packages and field tested one of them, I am aware
                     that the packages obtained from the Barrel weighed approximately
                     25.78 kilograms field tested positive for the presence of
                     cocaine.

                               i.   VAZQUEZ further stated, in substance and in part,
                     that he knows CARLOS PARRALES, the defendant, that he observed
                     PARRALES speaking with CC-1 and CC-2 at the Lot, and that he was
                     surprised to see PARRALES at the Lot because he did not think
                     PARRALES was involved.

                               j.   At or around the same time agents stopped
                     Vehicle-2, other law enforcement agents stopped Vehicle-1.
                     Agents placed Vehicle-l's driver, who was later identified as
                     PARRALES, under arrest.

                               k.   While conducting a search incident to arrest,
                     agents located four cellphones inside of Vehicle-2.  PARRALES
                     stated, in substance and in part, that one of the cellphones was
                     his and he was unaware who owned the other cellphon~~.

                                                        4
       Case 1:19-mj-07586-UA Document 1 Filed 08/14/19 Page 5 of 5



     WHEREFORE, I respectfully request that GILBERTO LUCIANO
VAZQUEZ and CARLOS PARRALES, the defendants, be imprisoned or
bailed as the case may be.



                           CHRISTOPHER GULINO
                           Special Agent
                           Homeland Security Investigations


Sworn to before me this
14th Day of August, 2019




UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                    5
